 In the MatterOfMANISTEE SALT WORKS,EMPLOYERandINTER-NATIONALCHEMICAL WORKERS UNION,AFL,PETITIONERCase No. 7-RC-456.-Decided July 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold L.Hudson, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section'3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner claims to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner petitioned for a unit of all the salaried employeesof the Employer, excluding all hourly rated production and mainte-nance employees,' and all superintendents and assistant superintend-ents.The Employer does not object to the general composition of theunit but contends that some of the individuals whom the Petitionerseeks to represent should be excluded from the unit as supervisors.Three of these individuals who are classified asnight supervisors,ro-tate between the second and third shifts.During the time a night su-'The Petitioner is in compliance with the filing requirements of Section 9 (f), (g), and(h) of the Act,although its Local 181,which is the contractual bargaining representativeof the Employer's hourly rated production and maintenance employees,isnot in com-pliance.The record does not indicate that Local 181 has any interest in the representa-tion of the employees sought by the Petitioner.If it should subsequently appear that Local181 is participating in the representation of these employees, we will entertain a motionto vacate any certification which may result from the election herein directed.85 N. L. R. B., No. 25.147857 829-50-vol . 85--11 148DECISIONSOF NATIONALLABOR RELATIONS BOARDpervisor is on the job, he is in sole charge of the plant.He exerciseshis own judgment as to the manner in which established policies ofthe Employer must be carried out, and his disciplinary powers includethe authority to eject summarily any employee whose presence he feelsis_a. detrimental influence.We find that the, night supervisors are su-pervisors.within the meaning of the Act, and we shall therefore excludethem.Therefinery carloading foremanchecks freight cars to deter-mine whether they'are suitable for the Employer's use, and directs 16men in the loading of the cars.He also inspects the work of 8 em-ployees who work on the salt brick machine.He is supervised onlyby the refinery superintendent.He can increase the working force inthe carloading department, and in one instance at least, he has madean effective recommendation for promotion.We find that the carload-ing foreman is also a supervisor, and we shall exclude him from theunit.Therefinery packaging foremandirects and inspects the pack-aging of the Employer's products.He spends as much as 5 hours aday directing and inspecting the work of 32 employees, and he in turnis supervised only by the refinery superintendent.He makes tempo-rary transfers of employees, and can recommend permanent transfers. 'We find the packaging foreman to be a supervisor and shall thereforeexclude him from the unit,. Therefinery stock and inventory foremanwas thus classified by the Employer, but testified that he had alwaysunderstood his classification to be "refinery stock and inventory clerk."He testified that his job was to "supervise" the storage of the materialreceived in stock, and to "supervise" the operation of the printingpress.It appears that he supervises employees only on occasions whenthere is a freight car to be unloaded.We find, on the present record,that the stock and inventory foreman is not a supervisor witl'in themeaning of the Act and we shall accordingly include him in the unit.Theo ice manageris chiefly engaged as an accountant for the Em-ployer, but he has hired office employees without prior approval of hisown supervisor, and has also given other office employees disciplinarylay-offs.We find that he is a supervisor, and shall exclude him fromthe unit.In accordance with the agreement of the parties, we find that all sal-aried employees at the Employer's Manistee, Michigan, plant, includ-ing the receiving clerk, secretary to the manager, switchboard operatorand receptionist, refinery shipping clerk, assistant to refinery shippingclerk, the refinery stock and inventory foreman, assistant to refinerystock and inventory foreman, and the technician, but excluding allnight supervisors, the refinery carloading foreman, the refinery pack-aging foreman, the office manager, and all other supervisors, consti- MANISTEE SALT WORKS ,149tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) ofthe Act..DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who were,employed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by International Chemical Workers Union, AFL.